63 N.J. 531 (1973)
309 A.2d 617
STATE OF NEW JERSEY IN THE INTEREST OF A.B.M., JUVENILE APPELLANT.
The Supreme Court of New Jersey.
Argued September 11, 1973.
Decided September 25, 1973.
Mrs. Rosemary K. Reavey, Assistant Deputy Public Defender, argued the cause for appellant. (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Michael H. Kessler, Assistant Prosecutor, argued the cause for respondent. (Mr. Karl Asch, Union County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. State of New Jersey in Interest of A.B.M., 125 N.J. Super. 162 (App. Div. 1972).
For affirmance  Chief Justice GARVEN and Justices JACOBS, HALL, SULLIVAN, PASHMAN and CLIFFORD  6.
For reversal  None.